Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,448,733. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the patent and claims in this application describe a desk with two planar desktop portions connected together with a bistable linkage assembly. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 484,136 to Brown. Brown teaches a desk composed of a first desktop portion with a first surface (c) and a second desktop portion with a second surface (m). Each surface is substantially planar.  A bistable linkage assembly (n, n’, n”, m’, e, d) is configured to transition though a range of motion between a first stable configuration (fig 4) and a second stable configuration (fig 3). As best seen in figure 4, the second surface and first surface are substantially parallel and a first height in the first stable configuration. A best seen in figure 3, the second surface is at an oblique angle and a second height with respect to the first surface in the second stable configuration. 
For further clarification regarding claim 4, it should be noted that an alternative interpretation is with a different second desktop portion having a second surface (c’). This interpretation would swap stable configurations so that the first configuration is shown in figure 3 and the second configuration is shown in figure 4.  

Allowable Subject Matter
Claims 2, 3, 5-15, 17, and 18 would be allowable if a terminal disclaimer is filed or the claims are rewritten to overcome the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 12/08/2020, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown. The applicant’s arguments of the art recognized meaning of “bistable linkage assembly” requires unstable positions in between the two stable positions is pervasive. The examiner disagrees that “bistable” is not taught by the claims of U.S. Patent No. 10,448,733 and considers the scope of claims as a whole to overlap/cover the scope of the claims of this application. Since the rejection was changed due to applicant’s arguments, this action is being made non-final. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY M AYRES/             Examiner, Art Unit 3637